 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                          Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                 v.                                               (For Offenses Committed On or After November 1, 1987)



                      Hereberto Rivera-Flores                                     Case Number: 3: l 8-mj-23295-WVG

                                                                                  Lewis Christian Muller
                                                                                  Defendant's Attorney
                                                                                                               ·--..   -·~




 REGISTRATION NO. 5951 7208                                                                                 FILED
 THE DEFENDANT:                                                                                                              0 J 2019
                                                                                                                              ~

  ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                             JAN
                                                                                                                                  -.   ~    "
                                                                                                                                                   ",...,
                                                                                                    c:   =;.;r.. c...::: •.   ~    '''¥' "'.- .-            I"

  D was found guilty to count( s)                                        SO\J-:i-E;:;.'\ GiSTt.;i.{T 7 C~i..ID~P'~T't
                                                                                                0
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                  Nature of Offense                                                                              Count Number(s)
. 8: 1325(a)(2)                    ILLEGAL ENTRY (Misdemeanor)                                                                    1


  D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                  dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                            SIXTY (60) DAYS


  ~  Assessment: $10 WAIVED           ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, January 3, 2019
                                                                          Date of Imposition of Sentence



                                                                                 2b~
                                                                          HONORABLE: ; : L S . BERG
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                                   3: l 8-mj-23295-WVG
